Exhibit 10.2

 

BERRY PETROLEUM COMPANY

2010 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Berry Petroleum
Company 2010 Equity Incentive Plan shall have the same defined meanings in this
Restricted Stock Unit Award Agreement.

 

I.                                         NOTICE OF RESTRICTED STOCK UNIT GRANT

 

You have been granted restricted Stock Units, subject to the terms and
conditions of the Plan and this Restricted Stock Unit Award Agreement, as
follows:

 

Name of Awardee:

 

Total Number of Stock Units Granted:

 

Grant Date:

 

Vesting Schedule:  Twenty-five percent of the award of Stock Units shall vest on
each of the four successive anniversaries of the Grant Date.

 

II.                                     AGREEMENT

 

A.                                   Grant of Stock Units.  Pursuant to the
terms and conditions set forth in this Restricted Stock Unit Award Agreement
(including Section I above) and the Plan, the Administrator hereby grants to the
Awardee named in Section I above, on the Grant Date set forth in Section I
above, the number of Stock Units set forth in Section I above.

 

B.                                     Purchase of Stock Units.  No payment of
cash is required for the Stock Units.

 

C.                                     Vesting/Delivery of Shares.  The Awardee
shall vest in the granted Stock Units in accordance with the vesting schedule
provided for in Section I above.  Within 60 days following the date on which the
Awardee becomes vested in a Stock Unit, the Company shall deliver to the Awardee
one share of Common Stock for each Stock Unit the Awardee becomes vested in, net
of any Shares withheld, if any, for tax obligations as noted in subsection J
below.  In addition, the Stock Units become vested in full if the Company is
subject to a Change in Control before the Awardee’s Termination of Service, and
the Awardee is subject to an Involuntary Termination (defined below) within 12
months after the Change in Control.  The Stock Units may also vest in accordance
with subsection N below.

 

D.                                    The term “Involuntary Termination” shall
mean the Awardee’s Termination of Service by reason of:  (i) the involuntary
discharge of the Awardee by the Company (or the Affiliate employing him or her)
for reasons other than Cause (defined below); or (ii) the voluntary resignation
of the Awardee following (A) a material adverse change in his or her title,
stature, authority or responsibilities with the Company (or the Affiliate
employing him or her),

 

1

--------------------------------------------------------------------------------


 

(B) a material reduction in his or her base salary or annual bonus opportunity
or (C) receipt of notice that his or her principal workplace will be relocated
by more than 50 miles.  The term “Cause” shall mean any of the following acts or
omissions on the part of the Awardee:  any act of dishonesty, any disclosure of
confidential information, negligence or misconduct, failure to perform duties to
the standards required by the Company (or the Affiliate employing him or her) or
neglect of his or her duties, as determined in the Administrator’s sole and
absolute discretion, any illegal act, drug, alcohol or other substance abuse, or
any act or omission which has an adverse effect on the Company or any
Affiliate’s reputation or business operations.

 

E.                                      Forfeiture of Stock Units.  The unvested
Stock Units shall automatically be forfeited upon the Awardee’s Termination of
Service unless the Administrator determines otherwise in writing.  The Awardee’s
termination of employment shall not constitute a Termination of Service if the
Awardee continues to have the status of a Service Provider under the Plan as a
Director.

 

F.                                      No Interest in Company Assets.  The
Awardee shall not have any interest in any fund or specific asset of the Company
by reason of the Stock Units.

 

G.                                     No Rights as a Stockholder Prior to
Delivery.  The Awardee shall not have any right, title or interest in, or be
entitled to vote in respect of, or otherwise be considered the owner of, any of
the shares of Common Stock covered by the Stock Units.  The Awardee shall not be
entitled to receive distributions from the shares of Common Stock covered by the
Stock Units.

 

H.                                    Dividend Equivalents.  The Awardee will be
entitled to receive a cash Dividend Equivalent payment with respect to Common
Stock covered by vested Stock Units, payable at the same time as cash dividends
on Common Stock are paid to other Company stockholders.  No Dividend Equivalents
shall be paid with respect to unvested Stock Units.

 

I.                                         Regulatory Compliance.  The issuance
of Common Stock pursuant to this Restricted Stock Unit Award Agreement shall be
subject to full compliance with all applicable requirements of law and the
requirements of any stock exchange or interdealer quotation system upon which
the Common Stock may be listed or traded.

 

J.                                        Withholding Tax.  The Company’s
obligation to deliver any Shares upon vesting of Stock Units shall be subject to
the satisfaction of all applicable federal, state, local and foreign income, and
employment tax withholding requirements.  The Awardee shall pay to the Company
an amount equal to the withholding amount (or the Company may withhold such
amount from the Awardee’s salary) in cash.  At the Administrator’s election, the
Awardee may pay the withholding amount with Shares; provided, however, that
payment in Shares shall be limited to the withholding amount calculated using
the minimum statutory withholding rates.

 

K.                                    Plan.  This Restricted Stock Unit Award
Agreement is subject to all of the terms and provisions of the Plan, receipt of
a copy of which is hereby acknowledged by the Awardee.  The Awardee hereby
agrees to accept as binding, conclusive, and final all decisions and
interpretations of the Administrator upon any questions arising under the Plan
and this Restricted Stock Unit Award Agreement.

 

2

--------------------------------------------------------------------------------


 

L.                                      Successors.  This Restricted Stock Unit
Award Agreement shall inure to the benefit of and be binding upon the parties
hereto and their legal representatives, heirs, and permitted successors and
assigns.

 

M.                                 Restrictions on Transfer.  Except as
otherwise provided for in Subsection L above, and the Plan, the Stock Units may
not be sold, assigned, transferred, pledged or otherwise encumbered, whether
voluntarily or involuntarily, by operation of law or otherwise.  No right or
benefit under this Agreement shall be subject to transfer, anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, whether voluntary,
involuntary, by operation of law or otherwise, and any attempt to transfer,
anticipate, alienate, sell, assign, pledge, encumber or charge the same shall be
void.  No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities or torts of the person entitled to
such benefits.  Any assignment in violation of this Subsection M shall be void.

 

N.                                    Change in Control.    In the event of a
Change in Control prior to the Awardee’s Termination of Service, the Stock Units
will be assumed or an equivalent stock unit or right substituted by the
successor corporation or a parent or subsidiary of the successor corporation. 
In the event that the successor corporation refuses to assume or substitute for
the Stock Units, the Awardee will fully vest in and have the right to receive
the Common Stock.  In addition, if the Stock Units become fully vested and
exercisable in lieu of assumption or substitution in the event of a Change in
Control, the Administrator will notify the Awardee in writing or electronically
that the Stock Units will be fully vested.

 

O.                                    Restrictions on Resale.  The Awardee
agrees not to sell any Shares that have been issued pursuant to the vested Stock
Units at a time when Applicable Laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.  This restriction shall apply
as long as the Awardee is a Service Provider and for such period of time after
the Awardee’s Termination of Service as the Administrator may specify.

 

P.                                      Entire Agreement; Governing Law.  This
Restricted Stock Unit Award Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Awardee with respect to the subject matter hereof, and may not be modified
adversely to the Awardee’s interest except by means of a writing signed by the
Company and the Awardee.  This Restricted Stock Unit Award Agreement is governed
by the internal substantive laws, but not the choice of law rules, of Colorado.

 

Q.                                    NO GUARANTEE OF CONTINUED SERVICE.  THE
AWARDEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE STOCK UNITS PURSUANT TO
THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER
AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED OR BEING
GRANTED STOCK UNITS).  THE AWARDEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS
RESTRICTED STOCK UNIT AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER
AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT

 

3

--------------------------------------------------------------------------------


 

ALL, AND SHALL NOT INTERFERE WITH AWARDEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE AWARDEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

 

By the Awardee’s signature and the signature of the Company’s representative
below, the Awardee and the Company agree that this Award is granted under and
governed by the terms and conditions of this Restricted Stock Unit Award
Agreement and the Plan.  The Awardee has reviewed this Restricted Stock Unit
Award Agreement and the Plan in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Restricted Stock Unit Award
Agreement and fully understands all provisions of this Restricted Stock Unit
Award Agreement and the Plan.  The Awardee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to this Restricted Stock Unit Award Agreement and the
Plan.

 

The Awardee further agrees that the Company may deliver by email all documents
relating to the Plan or this Award (including, without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  The Awardee also agrees that
the Company may deliver these documents by posting them on a web site maintained
by the Company or by a third party under contract with the Company.

 

 

AWARDEE:

 

BERRY PETROLEUM COMPANY

 

 

 

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

Printed Name

 

Printed Name

 

 

 

 

 

 

 

 

Title

 

4

--------------------------------------------------------------------------------